                      IN THE DISTRICT COURT OF THE UNITED STATES
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


  UNITED STATES OF AMERICA                            Criminal No:    8: ~/-        /;}.{o
            V.                                                  18 USC§ 875


JAMES PATRICK GIANNAKOS, JR.,
                                                              INFORMATION



                                             CQUNTI


THE UNITED STATES ATTORNEY CHARGES:

At all times relevant to this Information:

    1. The defendant, JAMES PATRICK GIANNAKOS, JR., was a resident of Gilbert, South
       Carolina.

    2. The defendant, JAMES PATRICK GIANNAKOS, JR., did contact and threaten

individuals, known to the United States Attorney, in other states.

    3. On January 28, 2021, in the District of South Carolina and elsewhere, the defendant,

JAMES PATRICK GIANNAKOS, JR., did knowingly transmit in interstate commerce a threat

to injure the person of another, in that he left a message stating:


   "Miss (name known to the United States Attorney), my name's James. I just wanted you to

   know that if anything happens to Mr. Emique Tarrio, the same thing will happen to you and

   your family. I cannot believe you released the CI information, if that's even true. If anything

   happens to him, I promise you and your associates will pay for it. You will be held

   responsible."
   4. The defendant, JAMES PATRICK GIANNAKOS, JR., was upset that news

organizations had reported that Proud Boy leader Emique Tarrio had previously been a

cooperating witness for the Federal Government.


   In violation of Title 18, United States Code, Section 875.




M. RHETT DEHART (ihm, ed)
ACTING UNITED STATES ATTORNEY
